Smith, J.,
delivered the opinion of the court:
Appellant was convicted in the court below of the crime of arson, and sentenced to the penitentiary for the term of his natural life.
The burning of the house was abundantly proven. The only evidence introduced, other than the alleged confession of appellant, which tended to show that the burning was caused by a criminal agency, was that the burning occurred at night, that the fire originated on- the outside of the house, and that shortly after the house had burned tracks which resembled those of appellant, who lived several miles from the scene, were discovered about seventy-five yards from the place where the building had stood. A criminal agency may be established by circumstances, but this evidence is wholly insufficient to do so. Spears v. State, 92 Miss. 613, 46 South. 166, 16 L. R. A. (N. S.) 285.
The corpus delicti, therefore, not having been proven by evidence other than the alleged confession of appellant, the judgment of the court below is reversed and the cause remanded.'

Reversed and remanded.